 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion's jurisdictional limitations in no way restrict the Board indetermining the appropriateness of a proposed bargaining unit?Asall the Employer's drivers operate the same type of tractor-trailers,have essentially the same duties and skills, are under the same super-vision, and may interchange, we find that a unit which would includeonly a portion of these drivers is not appropriate.We further findthat the drivers in dispute are part of the unit for which the Inter-venor is bargaining representative.We therefore shall dismiss thepetition.The record indicates that all the facts submitted to the Board inthis proceeding were not presented to the Joint Council before itdirected the transfer of the membership of the seven bakery truckdrivers.We do not know whether if it had been aware of these facts, itwould have made the determination it did. In any event, we find thatas the seven drivers in dispute are part of the bargaining unit oftruckdrivers for which the Intervenor is statutory representative, theIntervenor is under a duty fairly to represent them.The WallaceCorporation v. N.L.R.B.,323 U.S. 248, 255;Peerless Tool and Engineering Co.,111 NLRB 853, 857-858, enfd. subnom. N.L.R.B. v. Dieand Tool Makers Lodge No. 113, International Association of Ma-chinists,AFL, et al.,231 F. 2d 298, 302 (C.A. 7), cert. denied 352U.S. 833.[The Boarddismissedthe petition.]2Maybee Stone Company,129 NLRB 487.ProgressiveSupermarkets,Inc.andRetailClerksInternationalAssociation, Local 1573, AFL-CIO, Petitioner.Case No. 19-RC-3179.May 13, 1963DECISION AND CLARIFICATION OF UNITOn January 11, 1963, following an election pursuant to stipulationfor certification upon consent election in the unit agreed to by theparties, the Regional Director certified the Petitioner as the collective-bargaining representative of Employer's retail store employees, withcertain exclusions.' The Employer's four assistant managers cast chal-lenged ballots in the election held on January 3, 1963, but their em-ployment status was not investigated at that time since the challengedballots were not sufficient in number to affect the results of the election.IThe stipulationdescribes the unit as all retail store employees,box boys, stockroomand produce employees,checkers,and delicatessen and regular part-time employees atEmployer'sretail stores located in Billings,Montana, excluding meat department em-ployees,supervisors,and guards as defined in the Act.142 NLRB No. 65. PROGRESSIVE SUPERMARKETS, INC.579On January 10, 1963, the Employer filed a "Motion for Clarification"requesting the Regional Director to exclude the four assistant man-agers from the unit because of their alleged supervisory status.OnJanuary 11, 1963, the Regional Director issued an order to show causewhy the Employer's motion should not be granted and on February 4,1963, the Petitioner filed an answer and objections to the order.TheRegional Director thereafter referred the matter to the Board, and theBoard, on February 20, 1963, issued an order remanding the proceedingto the Regional Director for the purpose of holding a hearing on theissue raised on the Employer's motion and the Petitioner's responsethereto.The hearing was held on March 13, 1963, before Dan E.Boyd, hearing officer, following which both parties filed briefs withthe Board.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The hearing officers' rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Board has consideredthe Employer's motion, Petitioner's answer and objections, the parties'briefs, and the entire record herein, and hereby makes the followingfindings :The record clearly indicates that it is the Employer's practice to havethe assistant managers substitute for the managers at least 4 hoursin every working day.2 During these periods the assistant managershave complete managerial authority and responsibility for their re-spective supermarkets.Additionally, they effectively recommend thehiring and firing of employees, direct and assign work to employees,consult with managers about certain financial aspects of the stores'operations, and in some instances participate in the formulation andeffectuation of the Employer's policies.Therefore, notwithstandingthe fact that they punch timeclocks and spend part of their time per-forming the same duties as other employees within the unit, we findthe four assistant managers to be supervisors 3 Accordingly, we shallclarify the certification to exclude them from the unit herein.[The Board clarified the certification issued in this proceedingto Retail Clerks International Association, Local 1573, AFL-CIO, toexclude from the unit the four assistant managers at ProgressiveSupermarkets' four retail stores in Billings, Montana.]2The evidence reveals that the Employer schedules the working hours of the managerand assistant manager at each store so that at all times at least one of them is alwaysin the store.a Sigman Food Stores#27,113 NLRB 689,692;Birmingham Fabricating Company,140 NLRB 640;Walgreen Co.of New York,Inc.,97NLRB 1101, 1104.712-548-64-vol. 142-38